DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 159-175 in the reply filed on June 3, 2022 is acknowledged.
Claims 176-178 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 166-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 166 recites the limitation "(C)" in claim 159.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as (B). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 159-161 and 168-172 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2012/0128739 to Nygaard.
Regarding Claims 159-161 and 168-172
Nygaard teaches a method of making a composite scaffold comprising constructing a three-dimensional support structure defining an interior surface by an additive manufacturing method such as three dimensional printing and forming a microporous matrix within the interior surface (Nygaard, abstract, paragraphs [0095]-[0099], [0129], [0149]-[0151], [0162]-[0164]).Nygaard teaches that the method steps are not performed simultaneously (Id., claim 1). Nygaard teaches that the support and the microporous matrix may be substantially different materials (Id., paragraphs [0164]-[0166]). Nygaard teaches that the shape may be cylindrical (tubular) (Id., paragraph [0129]). Nygaard teaches that the shape may be tapered and may generally mimic the shape of an anatomical structure such as organ, bone or tissue fibers (Id., fig. 3, paragraph [0067], [0075]). 

Claim(s) 159-161 and 164-170 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Combination of thermal extrusion printing and ultrafast laser fabrication for the manufacturing of 3D composite scaffolds” to Balciunas.
Regarding Claims 159-161, 164-170
	Balciunas teaches a method of making a composite scaffold comprising constructing a three-dimensional support structure defining an interior surface by an additive manufacturing method such as 3d printing such as fused deposition modeling, and forming a microporous matrix (40 micrometer spacing) within the interior surface (Balciunas, abstract, introduction, fig. 3). Balciunas teaches that the matrix is formed by an additive manufacturing method such as 3d printing (direct laser writing). Baliunas teaches that the two formation steps are not performed substantially simultaneously and comprise substantially different materials (Id.). Baliunas teaches that the composite may have a rectangular shape (Id.).
Claim(s) 162-163 and 173-175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygaard as applied to claims 159-161 and 168-172 above, in view of US Pub No. 2016/0081824 to Harrington.
Regarding Claims 162-163 and 173-175
	Nygaard does not appear to teach the inclusion of a modification step. However, Harrington teaches a method of crimping a polymer scaffold which improves its yield point and stiffness (Harrington, abstract, paragraph [0020]). This process would necessarily align one or more polymers in the support structure. It would have been obvious to one of ordinary skill at the time the invention was filed to form the composite of Nygaard and to apply the method step of crimping as taught by Harrington, motivated by the desire to form a conventional scaffolding composite having improved stiffness and yield point. 
Claim(s) 162-163 and 173-175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balciunas as applied to claims 159-161 and 164-170 above, in view of US Pub No. 2016/0081824 to Harrington.
Regarding Claims 162-163 and 173-175
	Balciunas does not appear to teach the inclusion of a modification step. However, Harrington teaches a method of crimping a polymer scaffold which improves its yield point and stiffness (Harrington, abstract, paragraph [0020]). This process would necessarily align one or more polymers in the support structure. It would have been obvious to one of ordinary skill at the time the invention was filed to form the composite of Balciunas and to apply the method step of crimping as taught by Harrington, motivated by the desire to form a conventional scaffolding composite having improved stiffness and yield point. 
Claim(s) 171-172 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balciunas as applied to claims 159-161 and 164-170 above, in view of Nygaard.

Regarding Claims 171-172
Balciunas teaches that the scaffolds are used for tissue engineering products (Balciunas, introduction), but does not appear to specifically teach that the shape of the three-dimensional support is tapered or in the shape of an anatomical structure. However, Nygaard teaches a Nygaard teaches a method of making a composite scaffold comprising constructing a three-dimensional support structure defining an interior surface by an additive manufacturing method such as three dimensional printing and forming a microporous matrix within the interior surface (Nygaard, abstract, paragraphs [0095]-[0099], [0129], [0149]-[0151], [0162]-[0164]). Nygaard teaches that the shape may be tapered and may generally mimic the shape of an anatomical structure such as organ, bone or tissue fibers (Id., fig. 3, paragraph [0067], [0075]). Nygaard teaches that these shapes are useful in the treatment of liver, lung, bone, kidney, cartilage and other tissue diseases (Id., paragraph [0067]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the composite scaffold of Balciunas, and to form the shapes taught by Nygaard, motivated by the desire to form a conventional engineered composite scaffold which possesses a shape suitable for the desired end use applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786